In The
                                Court of Appeals
                       Seventh District of Texas at Amarillo
                                ________________________

                                     No. 07-12-0515-CR
                                ________________________

                              FRANK NAVARRO, APPELLANT

                                                V.

                            THE STATE OF TEXAS, APPELLEE



                           On Appeal from the 140th District Court
                                    Lubbock County, Texas
              Trial Court No. 2012-436251, Honorable Jim Bob Darnell, Presiding


                                        March 12, 2013

                     ORDER OF ABATEMENT AND REMAND
                        Before Quinn, C.J., and Campbell and Pirtle, JJ.


      Following a plea of not guilty, Appellant, Frank Navarro, was convicted of driving

while intoxicated, third or more, 1 enhanced, and sentenced to ninety-nine years

confinement. When the clerk’s record was filed, it came to this Court’s attention that it

did not contain a Trial Court’s Certification of Defendant’s Right of Appeal as required

by Rule 25.2(a)(2) and (d) of the Texas Rules of Appellate Procedure. By letter dated
1
TEX. PENAL CODE ANN. § 49.09(b)(2) (W EST SUPP. 2012).
January 8, 2013, the trial court judge and trial court clerk were notified of the defect and

given thirty days to correct the deficiency.       See TEX. R. APP. P. 37.1.      Following

expiration of the deadline, on March 4, 2013, the Clerk of this Court inquired of the trial

court clerk whether a certification had been filed. The trial court clerk advised that the

certification remained outstanding.


       Rules 44.3 and 44.4 of the Texas Rules of Appellate Procedure reflect an interest

in ensuring that a defendant’s right to appeal is not abridged due to defects or

irregularities which can be corrected.       See Dears v. State, 154 S.W.3d 610, 614

(Tex.Crim.App. 2005). Both the clerk’s record and reporter’s record demonstrate that

Appellant entered a plea of not guilty. Thus, he has the right to a direct appeal.


       Consequently, we now abate this appeal and remand this cause to the trial court

for further proceedings.    Upon remand, the trial court shall utilize whatever means

necessary to secure a proper Trial Court's Certification of Defendant's Right of Appeal

in compliance with Rule 25.2(d).          Once properly completed and executed, the

certification shall be filed and included in a supplemental clerk's record. See TEX. R.

APP. P. 34.5(a)(12). The trial court shall cause the supplemental clerk's record to be

filed with the Clerk of this Court within 30 days of the date of this order.


       It is so ordered.

                                                          Per Curiam

Do not publish.




                                              2